Citation Nr: 1441973	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  13-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUE

Entitlement to service connection for a back disability, to include the cervical, thoracic, and lumbar spine segments, either directly related to service or as secondary to the service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that, in pertinent part, denied service connection for a back disability, to include the cervical, thoracic and lumbar spine segments (spine disability).  

In November 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, asked questions to clarify the appellant's contentions and treatment history, and suggested evidence that would be helpful to the claim.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks service connection for a spine disability, claimed both as directly related to service, and as secondary to his service-connected left ankle disability.  At the Veteran's November 2013 videoconference, he asserted that he was in a car accident in service, which he believes also contributed to his spine disability.  The Veteran testified that he did not seek treatment at the time of the accident because he did not have any broken bones or bad cuts.  He reported that he had some glass shavings in his head as a result of the accident.  As an alternate theory of entitlement, the Veteran maintains that his back and neck problems resulted from his altered gait, which has already been associated with his service-connected left ankle disability.  

The Veteran's service treatment records (STRs) reveal that the Veteran had a pre-existing scalp laceration that required stiches.  See December 1976 induction physical examination report.  The STRs note an ankle sprain in service in September 1979, but do not reflect that the Veteran was in a car accident in 1978.  The Veteran did not have a separation examination.  

The VA examinations of April 2011, April 2012, and June 2012 do not address the Veteran's spine or refer to the claimed in-service car accident, but the April 2011 examination report indicates that the Veteran has an antalgic gate with an abnormal show wear pattern.  

In support of his claim, the Veteran submitted a March 2012 medical assessment from his chiropractor, Dr. T.  The report notes that the Veteran asserted injury to his right foot, ankle and leg in the military.  He also reported having two discectomies in the early 1990's.  Dr. T's impression was that the Veteran had sustained a "cumulative trauma injury" to the cervical spine, cervicothoracic spine, the thoracic spine, the lumbar spine and the lumbosacral spine, ankle, bilateral feet, and both hips.  Dr. T indicated a review of the Veteran's April 2011 VA examination report and opined that the Veteran's "left ankle injury caused compensation to the rest of his body creating his subjective findings along with objective exam findings."  While this opinion tends to associate the current spine disabilities to the Veteran's service-connected ankle disability, the Board finds that it is inadequate to establish secondary service connection, given its lack of discussion of what constitutes the "cumulative trauma" to so many areas of the Veteran's body.  Given the sweeping nature of the opinion, the Board finds that additional medical inquiry is required.  

A VA examiner in December 2012 reviewed the Veteran's claims file, but did not conduct a physical examination of the Veteran.  The examiner concluded that the Veteran's spine disability was less likely than not proximately due to or the result of the Veteran's service-connected ankle disability.  The examiner's rationale, however, included a finding that the Veteran did not have documentation of marked abnormal antalgic gait over time which would have been necessary to cause degenerative change of the cervical, thoracic and lumbar spine.  The examiner noted that the Veteran had been recently described as having a waddling gait and found that there was insufficient evidence to link the Veteran's spinal conditions of the cervical, thoracic and lumbar spine to his left ankle condition.  

The December 2012 examiner also acknowledged Dr. T's March 2012 opinion but noted that Dr. T gave no interim history related to the back.

The December 2012 opinion is not adequate because the record does, in fact, show evidence of an antalgic gate and an abnormal shoe wear pattern, which the examiner acknowledged in a review of the record, but failed to address in the opinion.  The examiner's reasoning is contrary to the other evidence of record.  

Also notable, is the Veteran's videoconference hearing testimony which is the first acknowledgement of an in-service car accident in October 1978, and a 1992 work-related back injury.  In other words, the prior examinations were conducted without knowledge of these purported events.  See  Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).

Further, the Veteran indicated at his November 2013 hearing that he would get a buddy statement from K.C., who purportedly was in the vehicle with him at the time of the car accident.  The Veteran also testified that he was treated at the University of Minnesota for his neck and low back and that his doctors told him that he was too young to have back surgery at that time.  According to the Veteran, he eventually had back surgery at the United Hospital in St. Paul in 1992 and underwent a second back surgery at St. John's Hospital in Maplewood, Minnesota in 1993.  The Veteran also testified that he had been treated by Dr. T since 1992.  

Although the record was left open after the hearing so that the Veteran could submit the above noted private medical records and lay statement, no such records were received, and the Veteran has not yet provided proper authorization to allow VA to obtain these records on his behalf.  

In summary, the record is incomplete and there is no medical opinion of record that takes into account an accurate prior medical history.  An additional VA examination is necessary, and the Veteran should be asked to provide the aforementioned identified private treatment records or provide appropriate authorization for the RO to obtain them on his behalf.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file or electronic record all VA medical records pertaining to the Veteran's spine disabilities not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record all private treatment records identified by the Veteran, including, but not limited to chiropractor records from Dr. T dating back to 1992; all records from the United Hospital in St. Paul regarding the Veteran's 1992 back surgery; and, all records from St. John's Hospital in Maplewood, Minnesota regarding a second back surgery in 1993.  All efforts to obtain these records should be documented in the record.

3.  After completion of the above directives, schedule the appellant for a VA examination by an appropriate physician who can effectively determine the current nature and likely etiology of the Veteran's current disabilities of the cervical, thoracic, and lumbar spine, all claimed by the Veteran as a result of an in-service automobile accident and/or secondary to his service-connected left ankle disability.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner must elicit from the appellant and record a full clinical history referable to the in-service automobile accident as well as the history of his back surgeries.  The examiner must review the service treatment records (STRs) and other VA records in the file.

The examiner must be advised that the Veteran may establish service connection for a disability not shown in service if all the evidence of record indicates that the disability was incurred as a result of service.  

The examiner is asked to opine as to the following:

a.  whether any of the Veteran's spine disabilities listed above, at least as likely as not had their origin during service, or were otherwise caused by his service, to include an in-service car accident requiring no immediate treatment.

b.  whether it is at least as likely as not that any of the Veteran's spine disabilities were caused by the service-connected left ankle disability.  

c.  whether it is at least as likely as not that any of the Veteran's spine disabilities are aggravated by the service-connected left ankle disability.  By aggravation, it is meant that there is a permanent worsening beyond the natural progression of the non-service-connected disability due to the service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

5.  After completing any additional necessary development, readjudicate the issue remaining on appeal.  If the disposition of the claim remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



